DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al [US 20180347752 A1] in view of Cho et al [WO 2020190988 A1].
As for claim 1, Costello discloses an alert system deployable on or along a roadway comprising: at least one alert beacon including (see Figure 1): 
a LiDAR sensor (paragraph 0036); 

Costello does not specifically disclose polling for beta readings and calculating an average velocity for the vehicle.  As for the beta readings, LiDAR technology inherently uses a plurality of beta readings (pulses) over time to yield its results. Costello even discloses repetitively operating the LiDAR laser to build an image of a scene (paragraph 0005, 0038, and 0045).  Costello uses the results from the readings to determine distance.  These teachings read on the claimed polling.  In an analogous art, Cho discloses that it was known in the art to use both distance and velocity to determine whether to provide and audible and visual alert (paragraphs 0085-0086).  Having these teachings on hand, it would have been obvious to the skilled artisan to use the LiDAR readings to determine distances and velocity of a vehicle traveling near a work zone.  Further, Costello shows that the system is designed so that a user can set thresholds in order to trigger alerts and alarms only when certain conditions are met.  The skilled artisan would have had good reason to experiment with thresholds and conditions for distance and velocity for providing desirable alerts and alarms.
As for claim 11¸Costello discloses that the processor is further operable to: in response to receiving the initial reading from the LiDAR sensor indicating the vehicle is within the 
Claims 12 and 19 are interpreted and rejected using the same reasoning as claim 1 above.

Claims 2, 4-6, 9, 10, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al in view of Cho et al as applied to claim 1 above, and further in view of Huggins [US 9489841 B1].
As for claim 2, neither Costello nor Cho specifically discloses the use of a digital camera. In an analogous art, Huggins discloses that it was known in the art for an alert beacon to use velocity and distance when determining if an alert is needed (see abstract). Huggins teaches that the alert beacon may include the use of a radar, LiDAR, and/or camera (column 4, lines 1-6).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Costello in view of Cho to include a digital camera for calculating distances and velocities in order to determine when to instruct the alert beacon to provide an alert.  The skilled artisan would have had good reason to pursue the known options for detecting that were within his/her technical grasps at the time of filing the instant application.
As for claim 4, neither Costello nor Cho discloses that the at least one alert beacon further include a global positioning system (GPS) operable to provide a positioning data, and a network interface operable to communicate with a remote server.  In an analogous art, Huggins discloses that it was known in the art for alert beacons to include GPS and to communicate with a remote location (column 8, lines 9-40).  Having these teachings on hand, it would have been obvious to modify the invention of Costello in view of Cho to include the teachings of Huggins 
As for claim 5, the claim is interpreted and rejected using the same reasoning as claim 4 above.  The skilled artisan would have recognized that each alert beacon should transmit identification information along with location information.  These teachings were customary in the art at the time of filing the instant application.
As for claim 6, the claim is interpreted and rejected using the same reasoning as claim 4 above.  The selection of a specific time or trigger for sending the positioning data to the remote server is viewed as a matter of engineering preference that would not add novelty to the invention.
As for claims 9 and 10, the claims are interpreted and rejected using the same reasoning as claim 4 above.
Claim 13 is interpreted and rejected using the same reasoning as claim 2 above
Claims 15 and 16 are interpreted and rejected using the same reasoning as claims 4-6 above.
Claim 18 is interpreted and rejected using the same reasoning as claims 9 and 10 above.
Claim 20 is interpreted and rejected using the same reasoning as claim 2 above.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al in view of Cho et al in further view of Huggins as applied to the claims above, and further in view of Lavie et al [US 20160236638 A1].
As for claim 7, none of Costello, Cho, or Huggins discloses deploying an alert beacon to a geographical coordinate.  In an analogous art, Lavie discloses that it was known in the art to 
Claims 8 and 17 are interpreted and rejected using the same reasoning as claim 7 above.

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references shows traffic and roadway alert beacons that were known in the art at the time of filing the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684